DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the amendment filed 06/15/2022 and the interview on 07/06/2022.

Claims 1-21 have been examined and allowed.


EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Howard Levy (Reg. No. 55378) on 07/06/2022. 







Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 have been amended as follows:

Claim 1:
replace “cause the processor” (lines 6-7) with - - “cause the first processor” - -
replace “the processor executes” (line 7) with - - “the first processor executes” - -

Claim 5:
replace “the processor” (line 2) with - - “the first processor” - -

Claim 6:
replace “the processor indicates” (line 2) with - - “the first processor indicates” - -
replace “the processor failed” (line 2) with - - “the first processor failed” - -

Claim 8:
replace “cause the processor” (lines 8-9) with - - “cause the first processor” - -
replace “the processor executes” (line 9) with - - “the first processor executes” - -

Claim 12:
replace “the processor” (line 2) with - - “the first processor” - -

Claim 13:
replace “the processor indicates” (line 2) with - - “the first processor indicates” - -
replace “the processor failed” (line 2) with - - “the first processor failed” - -

Claim 15:
replace “cause the processor” (lines 7-8) with - - “cause the first processor” - -
replace “the processor executes” (line 8) with - - “the first processor executes” - -

Claim 19:
replace “the processor” (line 2) with - - “the first processor” - -

Claim 20:
replace “the processor indicates” (line 2) with - - “the first processor indicates” - -
replace “the processor failed” (line 2) with - - “the first processor failed” - -

REASONS FOR ALLOWANCE
	
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

In view of the specification (paragraph 0376), the “computer readable storage medium” as recited in claims 8-14 is understood to exclude all non-statutory embodiments such as signal or carrier wave.
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.  

The features as recited in independent claims 1, 8, and 15: “determining, by the firmware, whether an interrupt is received from the first processor with respect to the first processor executing the instruction but not to completion, the interrupt consisting of a dedicated indication to the firmware in a case of an abort due to the interrupt being required to be taken in an event of a failure of the synchronous request, wherein the instruction cannot write out a resumable intermediate state in a case of the interrupt being received and each interrupt is hidden from the operating system; retrying, by the firmware providing asynchronous logic, the issuance of the synchronous request each time the interrupt is received for a number of times until a retry threshold is reached; returning, by the firmware, an asynchronous response to the operating system with the indicator set to on upon the retry threshold being reached, wherein the indicator, responsive to the returned asynchronous response, indicates to the operating system that: Docket No.: P201900019US01Page 2 of 11Application Serial No: 16/286,987 In Reply to Office Action dated April 15, 2022 the originating software is designated to retry the instruction synchronously; and the synchronous request is designated to work on retry despite the failure and to enable the originating software to execute a synchronous fallback path to ensure completion of the instruction; and issuing the synchronous request to the originating software so as to guarantee forward progress and functional completion, and  wherein, by retrying in a synchronous execution mode, the operating system is resilient against pathological cases due to an ability to suspend on interruption and to resume from an intermediate state”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199